                        Case 18-40702-lkg            Doc 39-1       Filed 10/23/18      Page 1 of 1

                                                   Notice Recipients
District/Off: 0754−4                     User: jf                         Date Created: 10/23/2018
Case: 18−40702−lkg                       Form ID: 329                     Total: 4


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion10.es.ecf@usdoj.gov
tr          Dana S Frazier         frazierlaw@frontier.com
                                                                                                      TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Larry Francis Uselton     245 W Meadowbrook Drive       Shawneetown, IL 62984
tr          Russell C Simon       Chapter 13 Trustee   24 Bronze Pointe     Swansea, IL 62226
                                                                                                      TOTAL: 2
